NE        GENERAL.,
                           OF     TEXAS




Hon. James A. Bethea. M. D.                Opinion   No. S- 102
Executive  Director
Board for Texas State Hospitals            Re:   Authority of the Board
   and Special Schools                            for Texas State Hospi-
Austin, Texas                                    tals and Special Schools
                                                 to pay the cost of curbs
                                                 and gutters on city streets
                                                 adjacent to State institu-
Dear   Dr.   Bethea:                             tions.

              You have requested an opinion of this office concern-
ing the validity of the payment of costs for curbs and gutters on
city streets adjacent to State institutions under your supervision.

              Articles    3174 and 3174b, Vernon’s      Civil Statutes, vest
the general control, management          and direction of the affairs,  prop-
erty and business      of the institutions named in Section 3 of Article
3174b in the Board for Texas State Hospitals          and Special Schools.
Rights, privileges,     powers and duties incident to this authority in-
cluding building, design and construction         are also conferred   on the
Board.

             It cannot be questioned that the paving of streets adja-
cent to State property with companion curbing and gutters        is an im-
provement   to that property.   It is equally as certain that the Board’s
authority cited above includes the power to so improve the property
entrusted to its care if it so desires.    Participation in the joint plan
with the City of Austin, whereby the Board supplies the cost of in-
stallation of curbs and gutters, is within the Board’s     discretion.

              Of course, authority to make the expenditure        is subject
to appropriation   for that purpose.

             With only minor      exceptions,   each appropriation    for the
institutions under the Board      for Texas State Hospitals     and Spec~ial
Schools includes an item for       “other operating expenses”      and an item
for “capital outlay.”  (Article     II, Chapter 31, Acts 53rd Legislature,
1953, General Appropriation        Bill.) Section 3 of that same Article II,
Hon. James     A. Bethea,    M. D., page   2 (S-102)




in defining the various line item terms refers to the current  clas-
sification of accounts by the Comptroller  of Public Accounts.   In-
cluded in both the quoted items above is code group number 5130
which covers among other things “cost of sidewalks,    streets and
roads.”

               A balance in either the “other     operating expenses”   or
the “capital   outlay” item could be utilized     for the proposed  expendi-
ture.

                                 SUMMARY

                .The Board for State Hospitals   and Special Schools
         has authority to contribute the cost of curbs and gutters
         as a part of a paving project on city streets adjacent to
         institutions under the Board’s  jurisdiction.

APPROVED                                        Yours   very   truly,

Willis   E. Gresham                           JOHN BEN SHEPPERD
Public   Affairs  Division                      Attorney General

John Atchison
Reviewer

Robert S. Trotti
First Assistant

John Ben Shepperd
Attorney General



JFJ:da